Case 9:18-cv-80176-BB Document 175 Entered on FLSD Docket 05/07/2019 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

   IRA KLEIMAN, as the personal                               CASE NO.: 9:18-cv-80176-BB
   representative of the Estate of David
   Kleiman, and W&K Info Defense
   Research, LLC

          Plaintiffs,

   v.

   CRAIG WRIGHT

          Defendant.

        PLAINTIFFS’ NOTICE AS TO ITS POSITION STATEMENT ON EXHIBIT 1
         In support of their request to reopen Craig’s deposition for testimony regarding his former

  and current wives (ECF No. [157]), Plaintiffs created ECF No. 157-1 (“Exhibit 1”) that was

  intended to collect the portions of Craig’s testimony relevant to their motion.

         After the Court ordered the parties to take a position on whether Exhibit 1 should be

  publicly filed, Craig only asked for the last page (deposition page 370) to be sealed (ECF No.

  [170]). Page 370 reflects a portion of the Parties’ telephonic hearing with the Court. And while

  Plaintiffs do not believe it should be sealed, on review, this page was not relevant to the pending

  motion. With leave, Plaintiffs will remove that page from Exhibit 1 and file a corrected version

  without page 370. It therefore appears the parties are in agreement that the balance of Exhibit 1

  may be publicly filed.

   Dated: May 7, 2019                               Respectfully submitted,

                                                    /s/Velvel (Devin) Freedman
                                                    Velvel (Devin) Freedman, Esq.
                                                    Florida Bar No. 99762
                                                    BOIES SCHILLER FLEXNER LLP
                                                    100 SE Second Street, Suite 2800
                                                    Miami, Florida 33131
Case 9:18-cv-80176-BB Document 175 Entered on FLSD Docket 05/07/2019 Page 2 of 2



                                                       Telephone: (305) 539-8400
                                                       Facsimile: (305) 539-1307
                                                       vfreedman@bsfllp.com

                                                       Kyle W. Roche, Esq.
                                                       Admitted Pro Hac Vice
                                                       BOIES SCHILLER FLEXNER LLP
                                                       333 Main Street
                                                       Armonk, NY10504
                                                       Telephone: (914) 749-8200
                                                       Facsimile: (914) 749-8300
                                                       kroche@bsfllp.com

                                                       Counsel to Plaintiff Ira Kleiman as Personal
                                                       Representative of the Estate of David Kleiman
                                                       and W&K Info Defense Research, LLC.




                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on May 7, 2019, I electronically filed the foregoing document

  with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being

  served this day on all counsel of record via email.

                                                       s/ Velvel (Devin) Freedman
                                                       VELVEL (DEVIN) FREEDMAN




                                                   2
   
